                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:19-CR-319-FL-1


 UNITED STATES OF AMERICA                          )
                                                   )
       v.                                          )
                                                   )                     ORDER
 ANTHONY TEDDY WHITE,                              )
                                                   )
                         Defendant.                )



       This matter comes before the court on its own initiative, upon further consideration of

issues raised at June 24, 2020 trial scheduling conference memorialized in order the same date

setting trial for August 13, 2020. Where another criminal case set for trial the week of July 13,

2020, was the subject this morning of hearing upon defendants’ motion to continue, and that

motion was allowed, and defendant in this case requested trial commencing before July 17, 2020,

the court now is in a position to grant his request. Accordingly, the court SETS ASIDE its June

24, 2020, trial scheduling order and instead hereby ORDERS that jury trial of estimated length of

two days is set to commence at New Bern on July 15, 2020, at 9:00 a.m. Not later than July 1,

2020, the parties shall file any motions in limine, with any responses due within seven days of

filing thereof. Not later than July 8, 2020, the parties shall file their proposed jury instructions and

voir dire. The court finds that setting trial in this manner serves the best interests of the public and

the defendant in a speedy trial.

       SO ORDERED, this the 26th day of June, 2020.


                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge



            Case 5:19-cr-00319-FL Document 45 Filed 06/26/20 Page 1 of 1
